IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00376-CV

CHARLES EDMUND STAGGS,
                                                            Appellant
v.

DENNIS ALLAN DAVIS, JOYCE GUERRA,
LAKESHIA DAVIS AND BRENDA HOUGH,
                                                            Appellees


                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 26058


                          MEMORANDUM OPINION


      The Clerk of this Court notified Charles Edmund Staggs by letter dated October

18, 2012 that his appeal was subject to dismissal because it appeared the order which

was the subject of the attempted appeal was interlocutory and not appealable. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014 (West Supp. 2012). The Clerk also warned Staggs

that the Court may dismiss this appeal unless, within 21 days from the date of the letter,

a response was filed showing grounds for continuing the appeal.            Staggs timely

provided a response, but he does not show grounds for continuing this appeal.
        We have no jurisdiction of this appeal; accordingly, it is dismissed.

        Staggs’ request that the appeal be stayed until a dismissal of the underlying suit

occurs is denied.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.


                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed November 8, 2012
[CV06]




Staggs v. Davis                                                                        Page 2